 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    BBK Tobacco & Foods LLP,                         No. CV-18-02332-PHX-JAT
10                  Plaintiff,                         ORDER
11    v.
12    Skunk Incorporated, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiff BBK Tobacco & Foods LLP’s (“BBK”)
16   Motion to Dismiss Defendant Skunk, Inc.’s (“Skunk”) Counterclaims. (Doc. 64). Skunk

17   has responded, (Doc. 73), and BBK has replied, (Doc. 85). The Court now rules on the
18   motion.

19   I.     BACKGROUND

20          BBK designs, markets, and sells various smoking-related products and accessories.
21   (Doc. 46 at 2). In connection with that business, BBK currently holds the following
22   registrations with the U.S. Patent and Trademark Office (“PTO”):

23             • Registration Number: 2435666 (“Reg. No. ‘666”)

24                 Mark: SKUNK BRAND

25                 For: cigarette rolling papers, cigarettes, tobacco, snuff, pipes for smoking,

26                 cigarette lighters not of precious metal, and matches
27                 On: Dec. 28, 1999 (Doc. 1 at 3-4 ¶ 21(a))
28             • Registration Number: 4436677 (“Reg. No. ‘677”)
 1                Mark: SKUNK
 2                For: cigarette lighters not of precious metal, cigarette papers, cigarette rolling
 3                machines, cigarette rolling papers, cigarette tubes, cigarettes containing
 4                tobacco substitutes not for medical purposes, herbs for smoking, machines
 5                allowing smokers to make cigarettes by themselves, and pocket apparatus for
 6                self-rolling cigarettes
 7                On: Nov. 19, 2013 (Id. at ¶ 21(b))
 8             • Registration Number: 4569712 (“Reg. No. ‘712”)
 9                Mark: SKUNK
10                For: electronic cigarettes, electronic cigarettes for use as an alternative to
11                traditional cigarettes, and electronic cigars
12                On: July 15, 2014 (Id. at ¶ 21(c))
13             • Registration Number: 5344902 (“Reg. No. ‘902”)
14                Mark: SKUNK BRAND
15                For: cigarette tip made of glass, namely, and smokers’ mouthpieces for
16                cigarettes
17                On: Nov. 28, 2017 (Id. at ¶ 21(d))
18             • Registration Number: 5344903 (“Reg. No. ‘903”)
19                Mark: SKUNK BRAND
20                For: pre-rolled smoking tube made of hemp-based paper and hemp-based
21                wrap for smoking
22                On: Nov. 28, 2017 (Id. at ¶ 21(e))
23         BBK filed a complaint in this Court alleging that Skunk—a business that sells
24   various smell-proof bags—is infringing BBK’s trademark rights in each of these marks
25   “by using the Skunk name in promoting, advertising, distributing, selling, and offering to
26   sell [its] ‘smell proof’ bag products.” (Doc. 1 at 7 ¶ 49). In response, Skunk raised five
27   counterclaims seeking cancellation of BBK’s registrations. (Doc. 54 at 43-62).
28         As pertinent here, Skunk alleged that: (1) Reg. No. ‘666 should be cancelled for


                                                 -2-
 1   fraudulent procurement; (2) Reg. Nos. ‘712, ‘902, and ‘903 should be cancelled for being
 2   merely descriptive; (3) all the registrations should be cancelled for genericness; and (4)
 3   Reg. No. ‘666 should be cancelled for abandonment. BBK now moves to dismiss these
 4   counterclaims under Federal Rule of Civil Procedure (“Rule”) 12(b)(6) for failure to state
 5   a claim upon which relief can be granted. The Court will address each counterclaim in turn.
 6   II.    DISCUSSION
 7          A. Legal Standard
 8          When a claim either lacks a cognizable legal theory or alleges insufficient facts
 9   under a cognizable legal theory, the Court must grant a motion to dismiss for failure to
10   state a claim. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). Only
11   a complaint that satisfies Rule 8(a)(2)’s requirement of “a short and plain statement of the
12   claim showing that the pleader is entitled to relief,” will survive a Rule 12(b)(6) motion.
13   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Although Rule 8 “does not require
14   ‘detailed factual allegations,’” it requires “more than an unadorned, the defendant-
15   unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
16   Twombly, 550 U.S. at 555). In other words, the complaint must plead sufficient facts to
17   “state a claim for relief that is plausible on its face.” Id. (quoting Twombly, 550 U.S. at
18   570). A complaint shows facial plausibility when it pleads factual content that allows a
19   court to draw reasonable inferences as to the defendant’s liability. Id. (quoting Twombly,
20   550 U.S. at 556). But when “a complaint pleads facts that are ‘merely consistent with’ a
21   defendant’s liability, it ‘stops short of the line between possibility and plausibility of
22   ‘entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557). In sum, “the pleading must
23   state ‘enough fact[s] to raise a reasonable expectation that discovery will reveal evidence
24   of [the misconduct alleged].” Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1055
25   (9th Cir. 2011) (alteration in original) (quoting Twombly, 440 U.S. at 556).
26          Finally, the Court must accept as true all well-pleaded factual allegations. Iqbal, 556
27   U.S. at 679. Pleadings that offer no more than legal conclusions, however, are not entitled
28   that same assumption. Id.


                                                 -3-
 1          B. Skunk’s Counterclaim for Cancellation Based on Fraudulent Procurement
 2          Citing cases discussing fraud in other areas, BBK first argues that Skunk’s
 3   counterclaim for cancellation based on fraudulent procurement must be dismissed on the
 4   basis that Skunk only “identified the alleged fraud of others, but not [BBK].” (Doc. 64 at
 5   7). In the alternative, BBK argues that Skunk’s counterclaim failed to comply with the
 6   pleading requirements of either Rule 8(a)(2) or Rule 9(b). (Doc. 64 at 7-9).
 7                  i. Whether Skunk must allege that BBK committed fraud
 8          To consider BBK’s first contention, namely, that Skunk must allege BBK engaged
 9   in fraud in order to state a claim for cancellation based on fraudulent procurement, the
10   Court must begin with the plain language of 15 U.S.C. § 1064(3) which governs such
11   claims. Dean v. United States, 556 U.S. 568, 572 (2009) (explaining that statutory
12   interpretation must begin with the statutory language); see also In re Bose Corp., 580 F.3d
13   1240, 1243 (Fed. Cir. 2009) (“[A]ny ‘duty’ owed by an applicant . . . must arise out of the
14   statutory requirements of the Lanham Act . . . .” (quoting Bart Schwartz Int’l Textiles, Ltd.
15   v. FTC, 289 F.2d 665, 669 (C.C.P.A. 1961)). The statue provides that an aggrieved party
16   may “petition to cancel a registration of a mark . . . [a]t any time if . . . its registration was
17   obtained fraudulently.” 15 U.S.C. § 1064(3). Because the statute broadly speaks of
18   “registration[s] . . . obtained fraudulently,” without reference to the registration’s current
19   owner, its plain language authorizes cancellation of a registration so long as the actor who
20   first obtained the registration did so fraudulently. Cf. Dean, 556 U.S. at 572 (reasoning that
21   statute stating “if the firearm is discharged” centered “on an event that occurs without
22   respect to a specific actor”). To read the statute as limiting fraudulent procurement claims
23   to only those situations where the registration’s current owner committed fraud, would
24   require reading into the statute the words “by the current owner.” Doing so, however,
25   would violate a basic tenet of statutory interpretation—“a court should not add language to
26   an unambiguous statute absent a manifest error in drafting or unresolvable inconsistency.”
27   Aronsen v. Crown Zellerbach, 662 F.2d 584, 590 (9th Cir. 1981). Therefore, nothing in the
28   plain language of the statute suggests that a party seeking to cancel a registration based on


                                                   -4-
 1   fraudulent procurement must specifically allege that the current owner engaged in
 2   wrongdoing; instead, it indicates that a fraudulently procured registration may be cancelled
 3   regardless of whether it has since changed hands.
 4          Further, the limitation BBK argues for would conflict with the policy behind 15
 5   U.S.C. § 1064(3). “[T]he interest vindicated by [§ 1064(3)] is not just the injury to the
 6   challenging party, but the integrity of the register.” Cf. Marshak v. Treadwell, 240 F.3d
 7   184, 194 (3d Cir. 2001) (explaining why statute of limitations defenses do not apply in
 8   fraudulent procurement cases). As Skunk rightly points out, if § 1064(3) immunized marks
 9   from cancellation whenever they changed hands, bad actors could fraudulently procure
10   registrations using shell companies and then transfer the registration between them,
11   harming the public interest in the register’s integrity by allowing fraudulently procured
12   registrations to linger there. Because § 1064(3) does not turn on whether the registration’s
13   current owner committed any fraud when it was obtained, Skunk was not required to allege
14   fraud on BBK’s part, and thus the Court will not to dismiss Skunk’s counterclaim for
15   cancellation based on fraudulent procurement on that ground.
16                 ii. Sufficiency of Facts
17          BBK argues further that Skunk pleaded insufficient facts to state a counterclaim for
18   cancellation based on fraudulent procurement because: (1) allegations made “on
19   information and belief” do not satisfy Rule 9(b)’s heightened pleading requirements and
20   (2) Skunk’s counterclaim failed to sufficiently allege which goods were out-of-use when
21   the representations were made to the PTO or “an actual false representation of fact.” (Doc.
22   64 at 7-9).
23          A prima facie case of fraudulent procurement requires “(1) a false representation
24   regarding a material fact; (2) the registrant’s knowledge or belief that the representation is
25   false; (3) the registrant’s intent to induce reliance upon the misrepresentation; (4) actual,
26   reasonable reliance on the misrepresentation; and (5) damages proximately caused by that
27   reliance.” Hokto Kinoko Co. v. Concord Farms, Inc., 738 F.3d 1085, 1097 (9th Cir. 2013)
28   (citing Robi v. Five Platters, Inc., 918 F.2d 1439, 1444 (9th Cir. 1990)). In addition to Rule


                                                 -5-
 1   8(a)(2), fraud claims must comply with Rule 9(b) by alleging “with particularity the
 2   circumstances constituting fraud.” Fed. R. Civ. P. 9(b). In the Ninth Circuit, pleadings
 3   satisfy Rule 9(b) when they “identify ‘the who, what, when, where, and how of the
 4   misconduct charged,’ as well as ‘what is false or misleading about [the purportedly
 5   fraudulent] statement, and why it is false.’” Cafasso, 637 F.3d at 1055 (alteration in
 6   original) (quoting Ebeid ex rel. United States v. Lungwitz, 616 F.3d 993, 998 (9th Cir.
 7   2010)). Claims made on information and belief are sufficiently particular when they state
 8   the facts on which the belief is founded. Shroyer v. New Cingular Wireless Servs., Inc.,
 9   622 F.3d 1035, 1042 (9th Cir. 2010); see also Moore v. Kayport Package Express, Inc.,
10   885 F.2d 531, 540 (9th Cir. 1989) (explaining that this rule is “relaxed as to matters within
11   the opposing party’s knowledge”).
12          Here, Skunk complied with the requirements of Rule 8(a)(2) and Rule 9(b).
13   Although many of its allegations do begin with “on information and belief,” they still
14   sufficiently explain the “who, what, when, where, and how” of the alleged fraud, and why
15   it was false. For example, the counterclaim identified three specific documents and the
16   dates that they were submitted to the PTO. (Doc. 54 at 44-47 ¶¶ 232, 238, 243). It explained
17   that each document contained statements, from prior applicants for and holders of Reg. No.
18   ‘666, claiming that the SKUNK BRAND mark was used in commerce or in connection
19   with cigarette rolling papers, cigarettes, tobacco, snuff, pipes for smoking, cigarette lighters
20   not of precious metal, and matches. (Id.). Skunk alleged further that these statements were
21   each false because BBK’s predecessors in interest had not used the mark in connection
22   with at least some of the products (cigarettes, tobacco, snuff, pipes for smoking, and/or
23   matches) it claimed to. As the purported sellers, the reasonable inference is that BBK’s
24   predecessors would have known that their representations to the PTO were false. Thus,
25   Skunk adequately pleaded its allegations under Rule 9(b) and, presuming the truth of these
26   allegations, stated a claim for relief that is plausible on its face.
27          Although BBK is correct that Skunk did not specify exactly how many of the goods
28   were out of use at the time of each representation to the PTO, Rule 9(b) does not require


                                                   -6-
 1   mathematical perfection; it requires only “that ‘allegations of fraud are specific enough to
 2   give defendants notice of the particular misconduct which is alleged to constitute the fraud
 3   charged so that they can defend against the charge and not just deny that they have done
 4   anything wrong.’” Neubronner v. Milken, 6 F.3d 666, 671 (9th Cir. 1993) (quoting
 5   Semegen v. Weidner, 780 F.2d 727, 731 (9th Cir. 1985)). As explained above, Skunk’s
 6   allegations certainly pass this bar. Moreover, whether a registration may be canceled for
 7   fraud does not turn on the quantity of fraudulent statements made, so long as even one
 8   statement satisfies all of the elements. Therefore, the Court rejects BBK’s argument that
 9   Skunk was required to specify how many of the goods were out of use in order to comply
10   with Rule 9(b).
11          Accordingly, the Court will not dismiss Skunk’s counterclaim for cancellation of
12   Reg. No. ‘666 based on fraudulent procurement.
13          C. Skunk’s Counterclaims for Cancellation Based on Genericness
14          BBK also argues that all of Skunk’s counterclaims for cancellation based on
15   genericness must be dismissed, contending that Skunk has “not allege[d] that the term
16   ‘skunk’ is the generic term for” any of the goods listed in BBK’s registrations. (Doc. 64 at
17   10). BBK continues, arguing that Skunk has alleged only that “skunk” is a generic term for
18   cannabis, and none of BBK’s wares fall within that category. (Doc. 64 at 1-2). Skunk
19   responds that when the word “skunk” is used in conjunction with smoking paraphernalia,
20   the relevant public would understand it to signify the goods as being appropriate for use
21   with cannabis. (Doc. 73 at 7).
22          Trademark law protects distinctive marks only. See Zobmondo Entm’t, LLC v. Falls
23   Media, LLC, 602 F.3d 1108, 1113 (9th Cir. 2010).1 The law generally classifies marks into
24   the following categories, ranked in order of increasing distinctiveness: “(1) generic, (2)
25   descriptive, (3) suggestive, and (4) arbitrary or fanciful terms.” Elliott v. Google, Inc., 860
26   1
      See generally Blau Plumbing, Inc. v. S.O.S. Fix-It, Inc., 781 F.2d 604, 609 (7th Cir. 1986)
     (“The goal of trademark protection is to allow a firm to affix an identifying mark to its
27   product (or service) offering that will, because it is distinctive and no competitor may use
     a confusingly similar designation, enable the consumer to discover in the least possible
28   amount of time and with the least possible amount of head-scratching whether a particular
     brand is that firm’s brand or a competitor’s brand.”).

                                                  -7-
 1   F.3d 1151, 1155 (9th Cir. 2017) (citing Filipino Yellow Pages, Inc. v. Asian Journal
 2   Publ’ns, Inc., 198 F.3d 1143, 1146 (9th Cir. 1999)). “Suggestive, arbitrary, and fanciful
 3   marks are considered ‘inherently distinctive’ and are automatically entitled to federal
 4   trademark protection because ‘their intrinsic nature serves to identify a particular source of
 5   a product.’” Zobmondo, 602 F.3d at 1113 (quoting Two Pesos, Inc. v. Taco Cabana, Inc.,
 6   505 U.S. 763, 768 (1992)).
 7          On the other hand, “[t]he generic name of a product—what it is—can never serve
 8   as a trademark.” Official Airlines Guides, Inc. v. Goss, 6 F.3d 1385, 1391 (9th Cir. 1993)
 9   (citing Surgicenters of Am., Inc. v. Med. Dental Surgeries, Co., 601 F.2d 1011, 1014 (9th
10   Cir. 1979)). This principle “allays fears that producers will deplete the stock of useful
11   words by asserting exclusive rights in them.” See New Kids on the Block v. News Am.
12   Publ’g, Inc., 971 F.2d 302, 306 (9th Cir. 1992); see also Mil-Mar Shoe Co. v. Shonac
13   Corp., 75 F.3d 1153, 1157 (7th Cir. 1996) (“We have repeatedly recognized that ‘[t]o allow
14   a producer of goods to usurp a generic term as a protectable trademark would prevent
15   competitors from describing their own goods adequately’” (collecting cases)) (alteration
16   in original); Abercrombie & Fitch Co. v. Hunting World, Inc., 537 F.2d 4, 10 (2d Cir. 1976)
17   (explaining that generic terms are not entitled to trademark protection “since this in effect
18   would confer a monopoly not only of the mark but of the product by rendering a competitor
19   unable effectively to name what it was endeavoring to sell”).
20          A term is generic if “consumer[s] understand[] the word to refer to the goods
21   themselves” as opposed to “a particular producer’s goods or services.” Yellow Cab Co. of
22   Sacramento v. Yellow Cab of Elk Grove, Inc., 419 F.3d 925, 929 (9th Cir. 2005) (first
23   quoting KP Permanent Make-Up, Inc. v. Lasting Impression I, Inc., 408 F.3d 596, 604 (9th
24   Cir. 2005), and then quoting Surgicenters, 601 F.2d at 1016). Courts have sometimes
25   described generic terms as those that identify “the genus of which the particular product or
26   service is a species.” Surgicenters, 601 F.2d at 1014; see also Kendall-Jackson Winery,
27   Ltd. v. E. & J. Gallo Winery, 150 F.3d 1042, 1047 n.8 (9th Cir. 1998) (“Generic marks give
28   the general name of the product; they embrace an entire class of products.”). The Ninth


                                                 -8-
 1   Circuit has “often determined whether a [term] is generic using the ‘who-are-you/what-
 2   are-you’ test: ‘A mark answers the buyer’s questions ‘Who are you?’ ‘Where do you come
 3   from?’ ‘Who vouches for you?’ But the generic name of the product answers the question
 4   ‘What are you?’’” Yellow Cab Co. of Sacramento, 419 F.3d at 929 (quoting Filipino Yellow
 5   Pages, 198 F.3d at 1147). Courts have found terms generic when they identify a broad
 6   category into which the listed goods fall, Abercrombie & Fitch, 537 F.2d at 12 (holding
 7   that the term “Safari” is generic for the articles of clothing that comprise the “Safari suit”
 8   outfit); In re Leatherman Tool Grp., Inc., 32 U.S.P.Q.2d (BNA) 1443, 1449 (T.T.A.B.
 9   1994) (holding that the term “Pocket Survival Tool” is generic for any pocket-sized
10   survival implement, such as a knife or pliers), or when they identify a type or subcategory
11   of the listed goods, Schwan’s IP, LLC v. Kraft Pizza Co., 460 F.3d 971, 975 (8th Cir. 2006)
12   (“Brick Oven, as used to identify pizza, is a generic term.”); In re Northland Aluminum
13   Prods., Inc., 777 F.2d 1556, 1561 (Fed. Cir. 1985) (“BUNDT is a [generic] name for a type
14   of ring cake, and is not registerable as a trademark for ‘ring cake mix.’”).
15          To state a claim for genericness requires alleging that the putative mark, standing
16   on its own, is a generic name for the goods or services listed in the registration or
17   application. See Elliott, 860 F.3d at 1157; see also H. Marvin Ginn Corp. v. Int’l Ass’n of
18   Fire Chiefs, Inc., 782 F.2d 987, 989–90 (Fed. Cir. 1986) (“The critical issue in genericness
19   cases is whether members of the relevant public primarily use or understand the term
20   sought to be protected to refer to the genus of goods or services in question.”) (emphasis
21   added). Thus, as relevant here, any claim of genericness against BBK’s registrations must
22   be premised on an allegation that either “skunk” or “skunk brand” are themselves generic
23   words for the various items of smoking paraphernalia listed in the registrations (cigarette
24   rolling papers, cigarette tubes, electronic cigarettes, etc.). But, with one exception, Skunk’s
25   counterclaims stopped short of making any such allegations. Instead of claiming that the
26   words “skunk” or “skunk brand” themselves refer to smoking paraphernalia or a subset of
27   smoking paraphernalia, Skunk alleged that the words mean cannabis and only take on this
28


                                                  -9-
 1   latter meaning when affixed to the particular item of paraphernalia.2 Thus, Skunk failed to
 2   allege that the words “skunk” or “skunk brand” themselves are generic names for the
 3   products listed in BBK’s registrations and, consequently, failed to adequately plead its
 4   genericness claims. (Doc. 54 at ¶¶ 255, 256, 257, 260, 261, 262, 271, 286, 290, 300, 304,
 5   311, 315).3
 6          Citing Royal Crown Co. v. Coca-Cola Co., 892 F.3d 1358 (Fed. Cir. 2018), Skunk
 7   argues that it adequately stated its counterclaims for cancellation based on genericness
 8   because terms may still be found generic if they “refer to a key aspect of the genus (or
 9   class) of goods or services, rather than the entire genus.” (Doc. 73 at 8-9). Although this
10   may be an accurate statement of law,4 Royal Crown only emphasizes that the genericness
11   inquiry is limited to consumer understanding of the words used in the putative mark, not
12   those words when affixed to the listed goods. There, several competitors of The Coca-Cola
13   Company (“TCCC”) raised genericness challenges to TCCC’s attempt to register “various
14   versions of COCA-COLA ZERO and COKE ZERO, SPRITE ZERO, FANTA ZERO,
15   PIBB ZERO, VALUT ZERO, POWERADE ZERO, and FULL THROTTLE ZERO.”
16
     2
       Skunk asserts that its counterclaims each present separate factual questions and, thus, “do
17   not necessarily rise and fall together.” (Doc. 73 at 10). Except as applied to “herbs for
     smoking,” analyzed below, each of Skunk’s counterclaims contending the registrations
18   should be canceled because they are generic suffer from this defect and thus the Court need
     not address them individually.
19   3
       Skunk’s allegations appear somewhat circular. If the genericness of the mark hinges on
     what product it is affixed to, then it is difficult to imagine a trademark that would not be
20   vulnerable to a challenge of genericness. For example, under Skunk’s theory, the word-
     mark “Ivory” could be found generic, even as a trademark for soap, because it identifies
21   the sub-category of soaps that are white colored. Contra 2 J. Thomas McCarthy, McCarthy
     on Trademarks and Unfair Competition § 12:1 (5th ed. 2019)
22   4
       Royal Crown’s reasoning has been criticized “because it smears the crucial line between
     a generic name and a descriptive word.” 2 McCarthy, supra, § 12:10 & n.13. This is an
23   undesirable outcome because while descriptive terms may be registered upon proof of
     secondary meaning, generic terms can never be registered regardless of any secondary
24   meaning the producer’s efforts have won. A.J. Canfield Co. v. Honickman, 808 F.2d 291,
     297 (3d Cir. 1986). Royal Crown does appear consistent with the law of this and other
25   circuits, however, at least insofar as it embodies the general rule that adjectives also receive
     no protection when “they describe a characteristic of a class of products.” CG Roxane LLC
26   v. Fiji Water Co., 569 F. Supp. 2d 1019, 1026 (N.D. Cal. 2008) (collecting cases); see also
     Henri’s Food Prods. Co. v. Tasty Snacks, Inc., 817 F.2d 1303, 1305–06 (7th Cir. 1987)
27   (“[A]n adjective can be a generic term when that word is part of a common descriptive
     name of a kind of goods. In order to be generic, however (as the word implies), the word
28   in question must serve to denominate a type, a kind, a genus or a subcategory of goods.”)
     (footnote omitted).

                                                  - 10 -
 1   Royal Crown, 892 F.3d at 1362–63. The Trademark Trial and Appeal Board rejected these
 2   claims but on appeal the Federal Circuit Court of Appeals reversed, explaining that the
 3   Board erred by not considering whether the marks could be general terms for the “sub-
 4   group” of zero-calorie beverages even if they were not general terms for the broader
 5   category of soft drinks, sports drinks, or energy drinks. Id. at 1368. As the court several
 6   times made clear, however, the putative marks were amenable to this meaning not because
 7   they were affixed to those products but because the marks themselves incorporated
 8   beverage names. Id. (“[T]he Board may not divorce the public’s perception of the term
 9   ZERO from its perception of that term as part of a beverage combination mark.”). Thus,
10   even under Royal Crown, the genericness inquiry depends on what the words in the mark
11   mean standing alone, not what those words mean when affixed to a certain product.
12          In re Cordua Restaurants, Inc., 823 F.3d 594 (Fed. Cir. 2016), on which Royal
13   Crown relied, provides even further illustration. There, the appellant applied to register the
14   word “churrascos,” a barbecue meat dish, as a mark for “[b]ar and restaurant services;
15   Catering.” In re Cordua, 823 F.3d at 601 & n.3. The Federal Circuit Court of Appeals
16   concluded that “churrascos” was generic for those services because it referred to an aspect
17   of the broad genus of restaurant services. Id. at 604. But the court held this way not because
18   the word “churrascos,” when used in conjunction with “bar and restaurant services” would
19   lead a consumer to understand that such services included churrascos; rather, it was
20   because the word “churrascos” itself referred to a type of restaurant and the public used the
21   word to refer to that type of restaurant. Id.
22          Judge Friendly’s opinion in Abercrombie & Fitch Co. v. Hunting World Inc., 537
23   F.2d 4 (2d Cir. 1976), also illustrates the proper analysis. In that case, the Second Circuit
24   Court of Appeals concluded that the term “Safari” was generic as applied to certain khaki-
25   colored garments—“a broad flat-brimmed hat with a single, large band . . . , a belted bush
26   jacket with patch pockets and a buttoned shoulder loop” which, when worn together with
27   pants, “is called the ‘Safari suit.’” Abercrombie & Fitch, 537 F.2d at 11–12. But the court
28   did not reach this conclusion because consumers would understand the term “Safari,” when


                                                     - 11 -
 1   used in conjunction with these garments, to refer to a subset of garments intended for use
 2   on hunting trips in the African savannah. Id. Instead, it was because the word “Safari” itself
 3   was a generic term for a well-known outfit in contemporary American fashion apparel and
 4   thus did no more than inform consumers what the components of that outfit were—a safari
 5   hat or a safari jacket. Id.
 6          As indicated above, Skunk’s genericness allegations are each deficient in this
 7   respect, save one. Skunk alleged that “skunk” is a generic term for cannabis and, thus, that
 8   the term “skunk” identifies a subcategory of herbs for smoking—cannabis. (Doc. 54 at 53-
 9   54, ¶¶ 273, 277). See generally Oxford English Dictionary (3d ed. 2019) (defining
10   “cannabis” as “[a] herbaceous flowering plant, Cannabis sativa . . . widely cultivated for .
11   . . use as a recreational drug”). Because these allegations are based on the meaning of the
12   word “skunk” itself, they properly state a claim for cancellation based on genericness.
13          Accordingly, the Court will partially dismiss Skunk’s counterclaims for cancellation
14   based on genericness.
15          D. Skunk’s Counterclaims for Cancellation Based on Descriptiveness
16          Skunk’s counterclaims for cancellation of Reg. Nos. ‘712, ‘902, and ‘903 for mere
17   descriptiveness alleged that because the term “skunk,” when used in connection with
18   smoking paraphernalia, is merely descriptive because it “describes a quality, characteristic,
19   function, feature, purpose, or use of the specified goods . . . the ability to use the product
20   with cannabis” and has no secondary meaning. (E.g., Doc. 54 at 56-57 ¶ 291). BBK does
21   not dispute that a registration for a merely descriptive mark that lacks secondary meaning
22   is subject to cancellation; instead, it argues these counterclaims should be dismissed
23   because: (1) Reg. No. ‘903 is incontestable as to “cigarette rolling papers” because it is an
24   iteration of Reg. No. ‘666, which is incontestable under 15 U.S.C. § 1115(b), and (2) Skunk
25   inadequately pleaded its counterclaims for cancellation based on descriptiveness. (Doc. 64
26   at 11-15).
27                  i. Incontestability
28          Relying on the statement in Marketquest Group, Inc. v. BIC Corp., 316 F. Supp. 3d


                                                 - 12 -
 1   1234, 1265 (S.D. Cal. 2018), that “[c]ourts have extended protection against
 2   descriptiveness challenges to a mark in an incontestable registration to a contestable
 3   registration if the marks are iterations of the same mark and for the same goods or services,”
 4   BBK asserts that Reg. No. ‘903 cannot be challenged because Reg. No. ‘666 is
 5   incontestable. Even if the principle mentioned in Marketquest could afford Reg. No. ‘903
 6   protection, however, it cannot apply to bar Skunk’s counterclaim for cancellation based on
 7   descriptiveness at this stage because even an incontestable mark may be cancelled “at any
 8   time . . . if it was obtained fraudulently.” Park ‘N Fly, Inc. v. Dollar Park & Fly, Inc., 469
 9   U.S. 189, 195 (1985). Because this doctrine will not protect Reg. No. ‘903 if Reg. No. ‘666
10   is cancelled, and because Skunk’s counterclaim for cancellation of Reg. No. ‘666 based on
11   fraudulent procurement survives this motion, the Court will not dismiss Skunk’s
12   counterclaim for cancellation of Reg. No. ‘903 based on descriptiveness on this ground.
13                   ii. Sufficiency of Facts
14          BBK next argues that Skunk failed to state plausible counterclaims for cancellation
15   based on descriptiveness because the connection Skunk draws between the marks and the
16   goods necessarily requires the exercise of imagination, rendering them “at least, suggestive
17   marks.” (Doc. 64 at 13-14). Skunk responds and argues that it sufficiently stated its
18   counterclaim that the registrations should be canceled for being merely descriptive based
19   on its allegations that the word “skunk” simply identifies a purpose for the registered
20   products and lacks secondary meaning. (Doc. 73 at 12-14). Again, it is common ground
21   that a registration for a merely descriptive mark that lacks secondary meaning is subject to
22   cancellation.
23          “Descriptive marks ‘define a particular characteristic of the product in a way that
24   does not require any exercise of the imagination.’” Quicksilver, Inc. v. Kymsta Corp., 466
25   F.3d 749, 760 (9th Cir. 2006) (quoting Yellow Cab Co. of Sacramento, 419 F.3d at 927);
26   see also Zobmondo, 602 F.3d at 1116 (explaining that for a mark to be merely descriptive
27   it need only “describe some aspect of the product”). Like generic terms, descriptive marks
28   are not inherently distinctive, and so they “do not initially satisfy the distinctiveness


                                                 - 13 -
 1   element” required for trademark protection. Kendall-Jackson Winery, 150 F.3d at 1047. A
 2   descriptive mark can receive trademark protection, however, if it has “acquire[d]
 3   distinctiveness [because] the public comes to associate the mark with a specific source.”
 4   Id. “This acquired distinctiveness is generally called ‘secondary meaning.’” Two Pesos,
 5   505 U.S. at 769.
 6          Close to descriptive marks in terms of distinctiveness, “suggestive marks” are those
 7   “for which ‘a consumer must use imagination or any type of multistage reasoning to
 8   understand the mark’s significance,’” Entrepreneur Media, Inc. v. Smith, 279 F.3d 1135,
 9   1142 (9th Cir. 2002) (quoting Kendall-Jackson Winery, 150 F.3d at 1047 n.8), and are thus
10   “automatically entitled to federal trademark protection,” Zobmondo, 602 F.3d at 1113.
11   “Whether a mark suggests or describes the goods or services of the trademark holder
12   depends, of course, upon what those goods or services are.” Entrepreneur Media, 279 F.3d
13   at 1142.
14          The Court finds that Skunk sufficiently alleged its counterclaims for cancellation
15   based on descriptiveness because it has alleged that (1) “skunk” is a generic/slang term for
16   cannabis; (2) the goods listed in Reg. Nos. ‘712, ‘902, and ‘903 are employed frequently
17   by cannabis users; and (3) when such goods are labeled with the term “skunk,” the relevant
18   public would understand that the goods’ purpose is use with cannabis. (Doc. 54 at 55-56,
19   59-60, 61-62 ¶¶ 285-89, 291, 299-303, 305, 310-14, 316). Assuming the truth of these
20   allegations, they sufficiently state counterclaims for cancellation based on descriptiveness
21   because the purchasing public could plausibly perceive “skunk” to describe the purpose or
22   utility of BBK’s smoking paraphernalia—use with “skunk” (cannabis). See, e.g.,
23   Entrepreneur Media, 279 F.3d at 1142 (“The word ‘entrepreneur’ describes both the
24   subject matter and intended audience of the magazine . . . ; an entirely unimaginative,
25   literal-minded person would understand the significance of the reference.”); Bristol-Myers
26   Squibb Co. v. McNeil-P.P.C., Inc., 973 F.2d 1033, 1040 (2d Cir. 1992) (“[A] term can be
27   descriptive in two ways. It can literally describe the product, or it can describe the purpose
28   or utility of the product.” (quoting 20th Century Wear v. Sanmark-Stardust, 747 F.2d 81,


                                                 - 14 -
 1   88 (2d Cir. 1984)) (alteration in original); 2 McCarthy, supra, § 11:16. BBK’s argument to
 2   the contrary—that consumers must necessarily use imagination to understand the mark—
 3   is ultimately a request for this Court not to presume the truth of the facts alleged in Skunk’s
 4   counterclaims, as the Court must at the motion to dismiss stage. Because the factual
 5   allegation that the word “skunk” identifies a purpose for BBK’s various products—use
 6   with “skunk”—supports plausible counterclaims for cancellation based on descriptiveness
 7   the Court will not dismiss Skunk’s counterclaims on that basis.
 8          BBK asserts further that Skunk’s counterclaims for cancellation based on
 9   descriptiveness are implausible given that “the PTO issued no less than five separate
10   registrations for Plaintiff’s . . . [m]arks, establishing presumptive inherent distinctiveness
11   five times over.” (Doc. 64 at 15). It is true that when the PTO issues a registration without
12   requiring proof of secondary meaning, the mark enjoys a presumption of inherent
13   distinctiveness. Quicksilver, 466 F.3d at 760. This presumption, however, is a rebuttable
14   one. Zobmondo, 602 F.3d at 1113–14. Thus, the presumption cannot operate on its own to
15   defeat Skunk’s counterclaims at the motion to dismiss stage. Indeed, if proven true,
16   Skunk’s allegations may overcome the presumption of inherent distinctiveness. Cf.
17   Quicksilver, 466 F.3d at 760 (“To overcome the presumption . . . Kymsta must present
18   evidence that ‘the primary significance of the mark to the purchasing public is that of
19   [primarily only] a [name].’” (quoting Lane Capital Mgmt., Inc. v. Lane Capital Mgmt.,
20   Inc., 192 F.3d 337, 345 (2d Cir. 1999)) (alteration in original).
21          BBK lastly contends that Skunk’s counterclaims for cancellation based on
22   descriptiveness fail for lack of sufficient facts showing the absence of secondary meaning.
23   (Doc. 64 at 15). But secondary meaning is generally a factual question, depending on a
24   variety of factors. See Yellow Cab. Co. of Sacramento, 419 F.3d at 930. Other district courts
25   have held that the allegation that the marks “have not attained secondary meaning” suffices
26   to survive a motion to dismiss given the impracticalities of pleading a negative with
27   particularity. See, e.g., Brookfield Office Props. Inc. v. Manhattan W. Hotel, 16 Civ. 1854
28   (VM) (JCF), 2016 WL 6906713, at *4 (S.D.N.Y. Nov. 18, 2016); Project Consulting


                                                 - 15 -
 1   Servs., Inc. v. NVI, LLC, CV 15-1652, 2016 WL 1393501, at *3 (E.D. La. Apr. 8, 2016);
 2   Milacron LLC v. Stough Tool Sales, No. 1:12-CV-119, 2012 WL 2366639, at *2 (S.D.
 3   Ohio June 21, 2012). Therefore, the Court also will not to dismiss Skunk’s counterclaims
 4   for cancellation based on descriptiveness on this basis.
 5          E. Skunk’s Counterclaim for Cancellation Based on Abandonment
 6          In its response, Skunk conceded that it seeks only partial cancellation of the Reg.
 7   No. ‘666 registration based on abandonment. (Doc. 73 at 17). BBK’s motion argued for
 8   dismissal of this counterclaim only to the extent Skunk sought full cancellation for
 9   abandonment of only some of the goods listed in the registration, (Doc. 64 at 16-17), and
10   now BBK asks this Court to make Skunk amend its counterclaim to clarify the relief
11   sought, (Doc. 85 at 2 n.1). Accordingly, the Court will deny the motion to dismiss the
12   counterclaims based on abandonment but order Skunk to amend this counterclaim for
13   purposes of clarification.
14          F. Leave to Amend
15          Although Skunk has not asked for leave to amend its counterclaims for cancellation
16   based on genericness, “a district court should grant leave to amend even if no request was
17   made, unless it determines that the pleading could not possibly be cured by the allegation
18   of other facts.” Lacey v. Maricopa County, 693 F.3d 896, 927 (9th Cir. 2012) (en banc)
19   (quoting Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995)).
20          To reiterate, as to BBK’s smoking paraphernalia products, the Court dismissed
21   Skunk’s counterclaims based on genericness because it did not allege that the word “skunk”
22   itself identifies smoking paraphernalia. Thus, whether Skunk can cure this defect depends
23   on whether it could plausibly allege that the relevant consumer would understand the word
24   “skunk” itself to be a general term for smoking paraphernalia or a subcategory thereof.
25   Because it is possible that Skunk could maintain such an allegation, the Court will grant
26   Skunk leave to amend these counterclaims.
27   ///
28   ///


                                                - 16 -
 1   III.   CONCLUSION
 2          Based on the foregoing,
 3          IT IS ORDERED that Plaintiff BBK Tobacco & Foods, LLP’s Motion to Dismiss
 4   Defendant Skunk, Inc.’s Counterclaims for Cancellation Based on Fraudulent
 5   Procurement, Genericness, and Abandonment (Doc. 64) is GRANTED IN PART AND
 6   DENIED IN PART as explained in the above.
 7          IT IS FURTHER ORDERED that Skunk: (1) must file an amended answer and
 8   counterclaim to clarify its abandonment counterclaims and (2) may, within this same
 9   amendment, replead its genericness counterclaims if it so chooses. To permit Skunk to
10   comply with this order, the deadline to amend the answer (Doc. 63 at 2) is extended to
11   fourteen days from the date of this order.
12          IT IS FURTHER ORDERED denying as moot BBK’s Motion to Strike Skunk’s
13   Affirmative Defenses in the Answer and Counterclaim (Doc. 66) because Skunk will file
14   an amended answer and counterclaim consistent with this order.5
15          Dated this 15th day of November, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28   5
      BBK’s Motion to Strike Vatra’s Affirmative Defenses, (Doc. 67), will be addressed in a
     separate order.

                                                  - 17 -
